DETAILED ACTION
In replay to applicant communications filed on June 09, 2020 and telephonic interview made on June 17, 2022, claims 1-10 and 14-33 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-13 have been cancelled.
Claims 1-10 and 14-33 are pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Stuart Mayer (Reg. No. 35,277). 

Please amend the following to the claim set filed on June 9, 2020:


1.	(Currently Amended) A non-transitory computer-readable medium, comprising instructions for causing a computing environment to perform a first and second assertions associated therewith such that the receiving communication device is able to cause the first and second assertions to be verified without the sender revealing underlying data that demonstrates the validity of the first and second assertions, the method comprising:
	deriving the first assertion from a first underlying data set that is input to a first pre-provisioned and deriving the second assertion from a second underlying data set that is input to a second pre-provisioned algorithm, the first and second assertions being respectively encapsulated in [[a]] first and second data objects by a proof generating engine (PGE) and second algorithms are executed, the first and second data objects being encapsulated in a composite data object by the PGE;
generating a first proof configured to be usable to verify that the first algorithm used the first underlying data set to produce the first assertion when provided to a proof verification engine (PVE) first underlying data set being excluded from the first proof and the first data object such that privacy of the first underlying first data set is maintained; 
generating a second proof configured to be usable to verify that the second algorithm used the second underlying data set to produce the second assertion when provided to the PVE along with the second data object, the second underlying data set being excluded from the second proof and the second data object such that privacy of the second underlying data set is maintained;
generating a third proof configured to be usable to verify that a third algorithm used the first and second data objects to produce the composite data object;
sending the information, the first, second and third proofs composite data object to the receiving communication device from the sending communication device over a communications network.

2.	(Currently Amended) The non-transitory computer-readable medium 

3.	(Currently Amended) The non-transitory computer-readable medium 

4.	(Currently Amended) The non-transitory computer-readable medium 

5.	(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the environment in which the first algorithm is executed is provided by the PGE.

6.	(Currently Amended) The non-transitory computer-readable medium of claim 5, wherein the first proof is generated by the PGE.

7.	(Currently Amended) The non-transitory computer-readable medium key generating engine (KGE) 

8.	(Currently Amended) The non-transitory computer-readable medium 

9.	(Currently Amended) The non-transitory computer-readable medium 

10.	(Currently Amended) The non-transitory computer-readable medium 

11-13.	(Canceled) 

14.	(Currently Amended) A non-transitory computer-readable medium, comprising instructions for causing a computing environment to perform a method for receiving information provided to a receiving communication device of a recipient by a sending communication device of a sender, the information having at least first and second assertions associated therewith such that the receiving communication device is able to cause the first and second assertions to be verified without the sender revealing underlying data that demonstrates the validity of the first and second assertions, the method comprising:
receiving over a communications network from the receiving communication device the information, a first proof and a first data object, a second proof and a second data object and a third proof and a composite data object; 
wherein the first data object encapsulates the first assertion that is derived from a first underlying data set by inputting the first underlying data set to a pre-provisioned first algorithm, the first assertion being encapsulated in the first data object by a proof generating engine (PGE)  first underlying data set to produce the first assertion when provided to a proof verification engine (PVE) first underlying data set being excluded from the first proof and the first data object such that privacy of the first underlying data set is maintained; 
wherein the second data object encapsulates the second assertion that is derived from a second underlying data set by inputting the second underlying data set to a pre-provisioned second algorithm, the second assertion being encapsulated in the second data object by the PGE that controls an environment in which the second algorithm is executed, the second proof being configured to be usable to verify that the second algorithm used the second underlying data set to produce the second assertion when provided to the PVE along with the second data object, the second underlying data set being excluded from the second proof and the second data object such that privacy of the second underlying data set is maintained;
wherein the composite data object encapsulates the first and second data objects, the third proof being configured to be usable to verify that a third algorithm used the first and second data objects to produce the composite data object; and
verifying that the first algorithm used the first underlying data set to produce the assertion by providing the first proof and the first data object to the PVE, verifying that the second algorithm used the second underlying data set to produce the second assertion by providing the second proof and the second data object to the PVE, verifying that the third algorithm used the first and second data objects to produce the composite data object by providing the third proof and the first and second data objects to the PVE.

15.	(Currently Amended) The non-transitory computer-readable medium 

16.	(Currently Amended) A method for sharing information between a sending communication device of a sender and a receiving communication device of a recipient, the information being shared having at least first and second assertions associated therewith such that the receiving communication device is able to cause the first and second assertions to be verified without the sender revealing underlying data that demonstrates the validity of the first and second assertions, the method comprising:
	deriving the first assertion from a first underlying data set that is input to a first pre-provisioned algorithm and deriving the second assertion from a second underlying data set that is input to a second pre-provisioned algorithm, the first and second assertions being respectively encapsulated in first and second data objects by a proof generating engine (PGE)  
generating a first proof configured to be usable to verify that the first algorithm used the first underlying data set to produce the first assertion when provided to a proof verification engine (PVE) 
generating a second proof configured to be usable to verify that the second algorithm used the second underlying data set to produce the second assertion when provided to the PVE along with the second data object, the second underlying data set being excluded from the second proof and the second data object such that privacy of the second underlying data set is maintained;
generating a third proof configured to be usable to verify that a third algorithm used the first and second data objects to produce the composite data object;
sending the information, the first, second and third proofs and the composite data object to the receiving communication device from the sending communication device over a communications network.

17.	(Original) The method of claim 16, wherein the first assertion reflects one or more characteristics of the sender.

18.	(Original) The method of claim 17, wherein the second underlying data set includes biometric data of the sender.

19.	(Original) The method of claim 16, wherein the first assertion includes an identifier of the sender.

20.	(Original) The method of claim 16, wherein the environment in which the first algorithm is executed is provided by the PGE.

21.	(Original) The method of claim 20, wherein the first, second and third proofs are generated by the PGE.

22	(Currently Amended) The method of claim 16, wherein the first proof is generated by the PGE using as inputs the first algorithm and a first cryptographic key that is derived from the first algorithm using a key generating engine (KGE) 

23.	(Original) The method of claim 22, wherein the first proof is configured to be usable to verify that the first algorithm used the first underlying data set to produce the first assertion when provided to the PVE along with the first data object and a second cryptographic key that is complementary to the first cryptographic key and derived from the first algorithm using the KGE.	

24.	(Original) The method of claim 23, wherein the pre-provisioned first algorithm, the first and second cryptographic keys, the PGE and the PVE are provided by a trusted third party.

25.	(Currently Amended) A method for receiving information provided to a receiving communication device of a recipient by a sending communication device of a sender, the information having at least first and second assertions associated therewith such that the receiving communication device is able to cause the first and second assertions to be verified without the sender revealing underlying data that demonstrates the validity of the first and second assertions, the method comprising:
receiving over a communications network from the receiving communication device the information, a first proof and a first data object, a second proof and a second data object and a third proof and a composite data object;
wherein the first data object encapsulates the first assertion that is derived from a first underlying data set by inputting the first underlying data set to a pre-provisioned first algorithm, the first assertion being encapsulated in the first data object by a proof generating engine (PGE) proof verification engine (PVE) 
wherein the second data object encapsulates the second assertion that is derived from a second underlying data set by inputting the second underlying data set to a pre-provisioned second algorithm, the second assertion being encapsulated in the second data object by the PGE that controls an environment in which the second algorithm is executed, the second proof being configured to be usable to verify that the second algorithm used the second underlying data set to produce the second assertion when provided to the PVE along with the second data object, the second underlying data set being excluded from the second proof and the second data object such that privacy of the second underlying data set is maintained;
wherein the composite data object encapsulates the first and second data objects, the third proof being configured to be usable to verify that a third algorithm used the first and second data objects to produce the composite data object; and
verifying that the first algorithm used the first underlying data set to produce the first assertion by providing the first proof and the first data object to the PVE, verifying that the second algorithm used the second underlying data set to produce the second assertion by providing the second proof and the second data object to the PVE, verifying that the third algorithm used the first and second data objects to produce the composite data object by providing the third proof and the first and second data objects to the PVE.

26.	(Original) The method of claim 25, wherein the first assertion reflects one or more characteristics of the sender.

27.	(Original) The method of claim 26, wherein the second underlying data set includes biometric data of the sender.

28.	(Original) The method of claim 25, wherein the first assertion includes an identifier of the sender.

29.	(Original) The method of claim 25, wherein the environment in which the first algorithm is executed is provided by the PGE.

30.	(Original) The method of claim 29, wherein the first, second and third proofs are generated by the PGE.

31.	(Currently Amended) The method of claim 25, wherein the first proof is generated by the PGE using as inputs the first algorithm and a first cryptographic key that is derived from the first algorithm using a key generating engine (KGE) 

32.	(Original) The method of claim 31, wherein the first proof is configured to be usable to verify that the first algorithm used the first underlying data set to produce the first assertion when provided to the PVE along with the first data object and a second cryptographic key that is complementary to the first cryptographic key and derived from the first algorithm using the KGE.	

33.	(Original) The method of claim 32, wherein the pre-provisioned first algorithm, the first and second cryptographic keys, the PGE and the PVE are provided by a trusted third party.


Allowable Subject Matter
Claims 1-10 and 14-33 are allowed. The following is an examiner’s statement of reasons for allowance:
 
The primary reason for allowance of the claims 1 and 16 are the limitation of sending communication device of a sender and a receiving communication device of a recipient, the information being shared having at least first and second assertions associated therewith such that the receiving communication device is able to cause the first and second assertions to be verified without the sender revealing underlying data that demonstrates the validity of the first and second assertions, the method comprising: deriving the first assertion from a first underlying data set that is input to a first pre-provisioned algorithm and deriving the second assertion from a second underlying data set that is input to a second pre-provisioned algorithm, the first and second assertions being respectively encapsulated in first and second data objects by a proof generating engine (PGE) that controls an environment in which the first and second algorithms are executed, the first and second data objects being encapsulated in a composite data object by the PGE; generating a first proof configured to be usable to verify that the first algorithm used the first underlying data set to produce the first assertion when provided to a proof verification engine (PVE) along with the first data object, the first underlying data set being excluded from the first proof and the first data object such that privacy of the first underlying first data set is maintained; generating a second proof configured to be usable to verify that the second algorithm used the second underlying data set to produce the second assertion when provided to the PVE along with the second data object, the second underlying data set being excluded from the second proof and the second data object such that privacy of the second underlying data set is maintained; generating a third proof configured to be usable to verify that a third algorithm used the first and second data objects to produce the composite data object; sending the information, the first, second and third proofs and the composite data object to the receiving communication device from the sending communication device over a communications network.

The primary reason for allowance of the claims 14 and 25 are the limitation of receiving over a communications network from the receiving communication device the information, a first proof and a first data object, a second proof and a second data object and a third proof and a composite data object; wherein the first data object encapsulates the first assertion that is derived from a first underlying data set by inputting the first underlying data set to a pre-provisioned first algorithm, the first assertion being encapsulated in the first data object by a proof generating engine (PGE) that controls an environment in which the first algorithm is executed, the first proof being configured to be usable to verify that the first algorithm used the first underlying data set to produce the first assertion when provided to a proof verification engine (PVE) along with the first data object, the first underlying data set being excluded from the first proof and the first data object such that privacy of the first underlying data set is maintained; wherein the second data object encapsulates the second assertion that is derived from a second underlying data set by inputting the second underlying data set to a pre-provisioned second algorithm, the second assertion being encapsulated in the second data object by the PGE that controls an environment in which the second algorithm is executed, the second proof being configured to be usable to verify that the second algorithm used the second underlying data set to produce the second assertion when provided to the PVE along with the second data object, the second underlying data set being excluded from the second proof and the second data object such that privacy of the second underlying data set is maintained; wherein the composite data object encapsulates the first and second data objects, the third proof being configured to be usable to verify that a third algorithm used the first and second data objects to produce the composite data object; and verifying that the first algorithm used the first underlying data set to produce the first assertion by providing the first proof and the first data object to the PVE, verifying that the second algorithm used the second underlying data set to produce the second assertion by providing the second proof and the second data object to the PVE, verifying that the third algorithm used the first and second data objects to produce the composite data object by providing the third proof and the first and second data objects to the PVE.

The prior art disclosed by Russinovich (US Pub. No. 20180225661) teaches the system and method of verifying the stored code is pre-determined type of consensus code. However, the cited art fails to teach the limitations disclosed above. The dependent claims are allowed as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434